Citation Nr: 0506794	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-08 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for arthritis of the 
left great toe.

3.  Entitlement to service connection for a bilateral foot 
disorder, including flat feet (pes planus).

4.  Entitlement to an effective date earlier than November 
2002 for the grant of service connection for residuals of an 
injury to the coccyx.

5.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the coccyx.

6.  Entitlement to a higher initial rating for asthma, 
currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973, and from June 1977 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
which denied the claims on appeal.  In July 2004, the veteran 
appeared at a hearing held at the RO before the undersigned.

For reasons expressed below, the issue of a higher initial 
rating for asthma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A chronic right knee disability, if present, was first 
manifested after service, and is unrelated to any events that 
occurred in service.

2.  Arthritis of the left great toe was first manifested more 
than one year after service, and is unrelated to any events 
that occurred in service.

3.  A right foot disorder is proximately due or the result of 
a service-connected residuals of a right ankle fracture.

4.  A left foot disorder, if present, was first manifested 
after service, and is unrelated to any events that occurred 
in service.

5.  The veteran's claim for service connection for "tailbone 
injury" (residuals of a coccyx injury) was received in 
August 1996.

6.  Residuals of a coccyx injury are manifested by some 
tenderness to palpation, without functional impairment or 
removal of part or all of the coccyx.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Arthritis of the left great toe was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Pes planus of the right foot was incurred secondary to 
service-connected right ankle fracture residuals.  
38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.310 
(2004).

4.  Pes planus of the left foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  The criteria for an effective date earlier of August 1, 
1996, for service connection for residuals of a coccyx 
injury have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b) (2004).

6.  The criteria for a compensable initial evaluation for 
residuals of a coccyx injury are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5298 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran had verified active service from 
August 1970 to August 1973, and from June 1977 to July 1996.  
He claims he was on continuous active duty the entire time, 
attending the U.S. Military Academy at West Point during the 
period from August 1973 to June 1977, and service medical 
records support this assertion.  However, it is not necessary 
to formally verify this period of service, since the service 
medical records pertaining to that time period are of record, 
and the Board is assuming, for purposes of this decision, 
that he was on active duty during that time period.  Further 
discussion of this issue is not warranted. 

Currently, the veteran is in receipt of a 100 percent 
schedular rating for multiple service-connected disabilities, 
including a lumbar spine disability, a left knee disability, 
right ankle fracture residuals, status post bunionectomy of 
the right great toe, and bilateral plantar fascitis with heel 
spurs.  

I.  The Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  The file shows 
that by RO correspondence dated in May 2001 and February 
2003, the veteran was informed of the evidence necessary to 
substantiate his claims.  He was informed of his and VA's 
respective obligations to obtain different types of evidence.  
The rating decisions, statements of the case, supplemental 
statements of the case, and other correspondence from the RO 
also provided information regarding the evidence necessary to 
substantiate his claim, his and VA's respective obligations 
to obtain different types of evidence, and the reasons his 
claim was denied.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All relevant evidence identified by 
the veteran has been obtained, he has been afforded several 
VA examinations, and he has appeared at three hearings in 
connection with this appeal, most recently his July 2004 
Board hearing before the undersigned.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection requires a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The requisite 
link between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  

A.  Right Knee disability

The RO developed this issue on the basis of whether new and 
material evidence had been submitted.  However, in response 
to a February 1999 statement of the case which addressed this 
issue, in an April 1999 statement (accepted as a substantive 
appeal) in addition to other issues specifically mentioned, 
the veteran said he was appealing all other issues.  
Therefore, the appeal of the issue of service connection for 
a right knee disability was perfected, and the case is 
properly addressed on the merits.  See 38 C.F.R. § 20.200.  
As noted above, the duty to assist was satisfied.  Further, 
the veteran has been afforded an opportunity to appear at a 
hearing, and his contentions and evidence submissions have 
been focused on the merits of the claim, not on whether new 
and material evidence has been submitted.  Therefore, the 
Board finds that the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The veteran states that he injured his right knee in service 
in 1973, in the same parachute accident in which he injured 
his back and coccyx.  He says that he sustained additional 
knee injuries after that in service as well.

Service medical records show that in October 1972, the 
veteran complained that he had hurt his knee playing soccer; 
the knee involved was not identified.  Other than that, 
treatment records refer to the left knee, including surgery 
in 1975 and a dislocated left patella in 1976.  Service 
connection is in effect for the left knee disability.

In a report of medical history in September 1976, the veteran 
reported the left knee surgery and dislocation, but nothing 
was noted pertaining to the right knee.  On the veteran's 
retirement examination in June 1996, no findings or 
complaints regarding the right knee were reported.  

Additional service medical records were submitted by the 
veteran, including a report of medical assessment for 
retirement, dated in June 1996, which noted a history of 
multiple medical problems, including "bilateral foot and 
ankle and knee problems with dislocated patella painful."  A 
July 1996 separation examination report noted that the 
veteran had experienced multiple problems, and that the 
veteran would use the items listed for filing a disability 
claim with the VA for disabilities noted on the report, as 
well as the chronological list attached.  This typed list, 
when compared with the actual service medical records, 
appears to be a list of treatment for various conditions that 
the veteran received during service.  As pertinent to the 
right knee issue, the list contains the date March 8, 1973, 
followed by a notation of a right knee injury.  The preceding 
line contains a date, October 30, 1972, with the remainder of 
the line blank, and it appears, from this and the next 
several records, that each date corresponds to the entry on 
the next line down.

In this regard, the Board must again note that service 
medical records of the 1970's show a knee injury on October 
30, 1972, but the knee involved is not specified.  For the 
March 8, 1973 date, service medical records show a right 
fifth toe injury.  

On a VA examination conducted in March 1997, as history, it 
was noted that the veteran had "traumatized his knees."  It 
was noted that the veteran stated he had an arthroplasty of 
his right knee, with injections thereafter with good results.  
On examination, there were no findings attributed to the 
knees, although between the hip findings and the ankle 
findings, it was noted that "there are no ligamentous 
instabilities at this time and there are no effusions or 
crepitus, and no palpable tenderness, heat, or redness."  X-
rays of the knees showed no abnormalities.  The diagnoses did 
not include any right knee disabilities.

Added to the end of this report was an examination report 
which was later determined to belong to another veteran; this 
examination resulted in a diagnosis of postoperative 
arthroplasty of the right knee, EPTS.  In September 1997, a 
copy of the correct examination, signed by the examining and 
supervising physicians, was incorporated into the claims 
file.  

On a VA examination in October 1997, the right knee had full 
range of motion and stable ligaments.  There was mild 
crepitation on range of motion.  X-rays were normal.  The 
diagnosis was chondromalacia.  

On a VA examination dated in March 2003, the veteran reported 
that he had sustained the same injuries to the right knee in 
service as the left knee.  The veteran reported that these 
injuries occurred during hand-to-hand combat when he 
dislocated the patella and strained some ligaments.  The 
veteran complained of pain and multiple other symptoms in the 
knee.  On examination, there was minimal tenderness in the 
right knee, no instability, full range of motion at 140 
degrees with minimal discomfort, and normal X-rays.  The 
diagnosis was that there was no significant disability of the 
knee.  Such a report provides negative evidence against this 
claim.

Even assuming the October 1972 complaint of knee pain 
referred to the right knee, no chronic disability was shown 
to have resulted.  In this regard, the records for the more 
than 20 years that the veteran remained in service do not 
show any right knee complaints.  The veteran himself is not 
competent to offer diagnoses or medical opinions regarding 
the cause of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
history noted at the time of separation, while referring to 
the knees, did not contain any abnormal findings pertaining 
to the right knee.  Although the VA examination in March 1997 
reported a history of an arthroplasty of the right knee, 
there is simply no other evidence indicating he had an 
arthroplasty of the right knee in service (although such a 
procedure was conducted on the left knee-not mentioned on 
this examination report).  

Moreover, the March 1997 examination did not find any right 
knee disability to be present at that time.  In this regard, 
the diagnosis of postoperative arthroplasty of the right 
knee, EPTS, has been determined to belong to an examination 
of a different veteran.  There is no evidence at all that the 
veteran had a right knee disability which existed prior to 
service.  

Although mild chondromalacia was noted on an examination in 
October 1997, such was not found on the March 2003 
examination.  In any event, chondromalacia, if present, was 
not shown in service.  Thus, the evidence shows that a 
chronic right knee disability was not present in service.  
Chondromalacia, diagnosed in October 1997, was first 
demonstrated after service, and is not shown to have been due 
to any in-service injuries.  No other chronic right knee 
disability has been shown.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Arthritis of the left great toe and a bilateral foot 
disorder. 

The veteran contends that he has arthritis in his left great 
toe which began in service.  He said that on the separation 
examination, the doctor told him he had the same condition in 
the left toe as he did in the right.  About nine or ten 
months after service, the pain in the left toe increased, and 
he consulted his primary care doctor, who prescribed new 
orthotics due to his toe pain.  He states that the VA record 
that it was the right toe is a typographical error.  He 
maintains that arthritis was diagnosed about one month after 
the presumptive period, but that he had the symptoms prior to 
that.  He also asserts that he was issued orthotics for flat 
feet in about 1985 or 1988, and that flat feet were diagnosed 
in service in about 1992.  He said he has been treated since 
1999 for flat feet.  

Service medical records show treatment for plantar warts, 
heel spurs, and plantar fasciitis.  X-rays of the right foot 
in August 1992 disclosed a small spur, with no other 
significant finding.  In June 1994, it was noted that the 
veteran was to be casted for custom arch supports.  In April 
1996, X-rays of the right foot were taken which showed a mild 
hallux valgus deformity, a small calcaneal spur, and no other 
abnormalities.  He underwent surgery for hallux valgus of the 
right foot in May 1996.  There were no complaints or abnormal 
findings pertaining to the left great toe.  The separation 
examination and medical history in June 1996 did not 
specifically note flat feet.  His right foot was noted to be 
in an orthopedic shoe due to surgery, and he was to get a VA 
examination.  

The VA examination, conducted in March 1997, did not note any 
left great toe complaints or abnormal findings.  The veteran 
said he had been diagnosed with bilateral heel spurs, for 
which he wore orthotic devices in his shoes.  No specific 
complaints of flat feet were noted.  On examination, the feet 
were negative, except for a bunionectomy scar of the right 
big toe.  X-rays of the feet were noted to show 
osteoarthritis in the right first MTP joint and calcaneal 
spurs bilaterally.   

VA outpatient treatment records beginning in March 1996 show 
that in July 1997, he was seen because he wanted to transfer 
his medical care to the VA.  His complaints included right 
big toe pain and flat feet, and he was referred for a 
podiatry consult.  Of record is a VA consult request form, 
dated in July 1997, noting "Pt has big toe pain and flat 
feet with orthotics.  Please evaluate pt."  

In August 1997, he was seen in the podiatry clinic with the 
complaints of right big toe pain and flat feet.  Examination 
resulted in an assessment of hallux limitus of the right 
foot, and fore foot varus, and he was casted for orthotics.  

In a statement in connection with his claim, dated in 
September 1997, the veteran said that he had pain in his left 
great toe.  

According to the report of a VA examination in October 1997, 
the examiner was under impression that the veteran was 
service-connected for flat feet.  Nevertheless, he noted that 
X-rays of the feet did not show any laxity of or change in 
the to support significant flat feet.  He may have some loss 
of the long arch on standing but it was not impressive.  
There were no calluses or corns to suggest unusual 
weightbearing although he wore orthotics for arch support.  
In summarizing the veteran's conditions, although the 
examiner noted plantar fasciitis, he did not report flat 
feet.  Such a report provides negative evidence against this 
claim.   

Outpatient treatment records show that later that month, he 
was noted to have osteoarthritis of the left 1st MTP joint.  
He also had bilateral varus.  In November 1997, he was seen 
for podiatry and orthopedic consults on the same day.  The 
podiatry consult noted he was to be seen for a consult on a 
bunionectomy of the left foot.  The orthopedic note said he 
had right hallux, and past history of bunion surgery for left 
hallux.  On examination, he had mild hallux.  

According to an April 1998 letter from a provider of 
orthotics, a request for orthotics for the veteran had been 
received in December 1997, for the conditions of pes plano 
valgus, posterior tibial tendonitis, and hallux rigidus.  

In May 1999, the veteran afforded a VA examination for his 
feet.  On examination, the veteran's arch appeared normal in 
nonweight-bearing position.  With weight-bearing, there was a 
slight reduction of the arch; however, the arch was 
maintained with full weight-bearing.  In the left foot, the 
arch looked normal in non-weight-bearing, and decreased 
slightly with weight bearing, but not to a flatfoot 
condition.  X-rays disclosed very mild changes of 
osteoarthritis of the left first MTP joint.  The pertinent 
assessment was bilateral plantar fascitis of a chronic 
nature.  The examiner commented that the veteran's pes planus 
deformity was to a very mild degree.  The examiner concluded, 
after reviewing the complete medical files, that the symptoms 
in the veteran's feet were due to chronic plantar fasciitis.  

Private medical records dated from February 2000 to February 
2002 show that the veteran was seen in May 2001 complaining 
of bilateral foot pain.  Although he reported that he had 
flat feet, pronation locks of inner feet, and pain with 
arthritis in the big toes, left worse than right, no actual 
findings were noted.  Medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  

Records from a private podiatrist show that in May 2001, X-
rays of the left foot showed early functional hallux limitus 
without significant arthritic change.  He also had right 
ankle instability which the doctor thought was causing some 
pes valgoplanus deformity.  In June 2001, the veteran was 
note to have left functional hallux limitus and pes 
planovalgus deformity.  

Based on a review of the evidence as a whole, the evidence 
does not show that the veteran specifically complained of 
left great toe pain until September 1997, and arthritis was 
first shown in October 1997.  In May 1999, this arthritis was 
characterized as very mild.  The typographical error alluded 
to by the veteran appears to be in the November 1997 
orthopedic clinic report reference to the right toe, while 
podiatry clinic notes earlier in the day referred to the left 
great toe.  

Based on the above, the evidence establishes that arthritis 
of the left great toe was first shown more than one year 
after service, and that complaints specific to the left great 
toe were first shown in September 1997.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

With respect to flat feet, although the veteran was 
prescribed orthotics in service, a medical condition of flat 
feet was not shown in service.  After service, two VA 
examinations, in October 1997 and May 1999, concluded that 
while the veteran's arch was somewhat depressed on weight-
bearing, it was not to the extent of a flat foot condition.  
The later examination attributed the veteran's symptoms to 
his service-connected plantar fascitis.   

In May 2001, a private podiatrist diagnosed right ankle 
instability which the doctor thought was causing some pes 
valgoplanus deformity.  The veteran is service-connected for 
right ankle fracture residuals.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Therefore, the Board finds that service connection 
for pes planus in the right foot is warranted.  The benefit 
of the doubt has been applied in making this decision.  38 
U.S.C.A. § 5107(b).

As to the left foot, however, the evidence shows that if the 
veteran has a left flat foot, it was not shown in service, 
nor has any relationship to a service-connected disability 
been shown.  Consequently, the preponderance of the evidence 
is against the claim for service connection for left flat 
foot, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, 
supra; Gilbert, supra.  

III. Residuals of a coccyx injury

A.  Earlier effective date for grant of service connection

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  

Among the 34 listed conditions for which the veteran was 
claiming service connection in his initial claim, received in 
August 1996, was "tailbone injury."  This issue may have 
been overlooked at the time, and a rating decision did not 
address the matter until the July 2003 rating decision which 
granted service connection for residuals of an injury to the 
coccyx, effective November 18, 2002.  However, since the 
initial claim had not been acted upon, it remained open, and, 
therefore, the date of the August 1996 claim is the date of 
claim.  Accordingly, the appropriate effective date for the 
grant of service connection is August 1, 1996, the day after 
separation from service.  

B.  Initial compensable rating

The veteran states that his coccyx disability is manifested 
by periodic intense pain, and he feels he should be awarded a 
compensable evaluation.  

Service medical records show that after a parachute jump in 
June 1973, X-rays showed a possible undisplaced fracture of 
through coccyx.  After his separation from service, the 
coccyx injury was first noted on the VA examination of March 
2003.  At that time, the examination disclosed no objective 
evidence of deformity, angulation, false motion, shortening 
of coccyx.  Physical examination disclosed no malunion or 
nonunion.  There was some tenderness on pressure in the 
coccygeal area, with no painful motion, weakness, redness or 
heat.  The examiner noted that X-rays did not specifically 
mention the coccyx, but the clinical examination indicated 
that no significant disability was present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A noncompensable evaluation is assigned for removal of the 
coccyx without painful residuals; partial or complete removal 
of the coccyx, with painful residuals, is rated 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5298.

There is no indication, by the veteran or the medical 
evidence, that he had partial or complete removal of the 
coccyx.  On the examination in March 2003, positive findings 
were limited to some tenderness to pressure; however, there 
was no indication of functional impairment, such as painful 
motion or weakness, and the examiner concluded that there was 
no significant disability present.  Thus, there is no 
additional functional impairment supported by "adequate 
pathology," such as to warrant a compensable rating.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet.App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  There have 
been no periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Consequently, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a coccyx injury, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

With regard to the veteran's case as a whole, it is hoped 
that this decision fully addresses all of the veteran's 
claims before the VA at this time (with the exception of the 
one claim cited below).  The Board must again note that the 
veteran has been found totally disabled due to his service-
connected disabilities.  Thus, even if the Board were to 
award service connection for some of the disorders at issue 
today, or increase the evaluations of other disorders at 
issue today, such an award or awards would not provide the 
veteran with additional VA compensation.  

ORDER

Service connection for a right knee disability is denied.

Service connection for arthritis of the left great toe is 
denied.

Service connection for a right foot disorder is granted.

Service connection for a left for disorder is denied.

An earlier effective date of August 1, 1996, for service 
connection for residuals of a coccyx injury is granted.

A compensable evaluation for residuals of a coccyx injury is 
denied.


REMAND

With respect to the issue of a higher rating for asthma, the 
Board finds that further notification and assistance is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2004).  

The veteran's asthma is rated at 30 percent pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 
6602 asthma is rated based on results of pulmonary functions 
tests, the required treatment, or the frequency and severity 
of asthmatic attacks.  A 30 percent rating is assigned when 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is a need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications.  
38 C.F.R. § 4.96, Diagnostic Code 6602.

The evidence is unclear as to whether the veteran meets the 
criteria of "intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids."  While 
there is evidence indicating that his medications include 
steroidal medications, he is service-connected for other 
respiratory conditions that require such treatment.  
Moreover, the medical evidence of record indicates that there 
are certain types of inhalers he uses that contain steroids, 
and then there are other situations, such as in April 1999, 
where he has undergone a specific, limited course of therapy 
involving steroids.  The Board is of the opinion that medical 
evidence is needed to determine whether the veteran's 
treatment modalities, for asthma alone, are appropriately 
characterized as "intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids."  
This is particularly important because the pulmonary function 
tests of record do not support a 60 percent rating.  

In addition, the veteran has never been provided a formal 
VCAA letter as to this issue (i.e., notice informing him of 
the evidence necessary to substantiate his claim, and of his 
and VA's respective obligations to obtain specified different 
types of evidence, and requesting him to provide copies of 
any relevant evidence in his possession).  Accordingly, the 
RO must ensure that all actions required to notify and assist 
the claimant have been satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  The veteran should be sent a letter 
containing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), informing him of the 
information and medical or lay evidence 
that is necessary to substantiate his 
claim for a higher rating for asthma.  
The letter should inform him of which 
information and evidence, if any, that he 
is required to provide to VA, and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  He 
should specifically be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should take appropriate action 
in response to any reply received from the 
veteran, i.e., obtaining any records 
identified by the veteran, etc., as 
applicable.  See 38 C.F.R. § 3.159(c). 

3.  Thereafter, the claims file, along 
with a copy of this remand, should be 
referred to the VA physician (or clinic) 
who provides treatment for the veteran's 
service-connected asthma, for 
clarification on the following points of 
the veteran's treatment:  

(a) Is he prescribed inhalation or oral 
bronchodilator therapy, and/or 
inhalational anti-inflammatory 
medication; if so, how often must he take 
such medications; 

(b) Does he require "courses of systemic 
(oral or parenteral) corticosteroids," 
as that term is medically understood, and 
if so, approximately how many times per 
year does he require such treatment; and 

(c) Does he require at least monthly 
visits to a physician for necessary care 
of exacerbations.  

4.  Thereafter, the veteran's claim on 
appeal should be reviewed by the RO.  If 
the claim is denied, a supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative (at the national level), 
and they should be provided an opportunity 
to respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


